Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
		EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Scott H. Blackman on September 08th, 2022.  

The application has been amended as follows: 
1.         In claim 3, line 1, delete “or the pharmaceutical composition”. 
2.	 In claim 17, line 2, after “group consisting of:” delete “the”;  after “neoplastic disorder,” delete “the”; and after “ocular disorder,” delete “the”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

 	Applicant's amendment to the claims filed August 12th, 2022 has been fully considered. In light of Applicant's amendment, claims 2-20 are allowed and renumbered 1-19.  The examiner further acknowledges that the withdrawn claims are also rejoined herein. 
 
Given that applicant has now amended the claims to now recite specific compounds in claim 2, the 103(a) rejection over Quan et al. (WO 2014/134388 A1) is now moot.  Consequently, the 103(a) rejection of claims 1, 3-5, and 10 is hereby withdrawn.

		Given that applicant has amended claim 2, the objection to claim 2 is now moot.  Consequently, the objection to claim 2 is hereby withdrawn. 

The following is an examiner's statement of reasons for allowance: Claims 2-20 are drawn to a method for inhibiting Rho-associated protein kinase activity comprising administering to a subject a compound delineated in claim 2.  There is no prior art that discloses applicant’s invention.  The closest art is Quan et al. (WO 2014/134388 A1) who teach compounds of formula (I) that are ROCK1 and ROCK2 inhibitors.  However, Quan et al. do not teach the compounds of instant claim 2.  Moreover, Applicant has demonstrated in the specification in table 2 that the compounds delineated in claim 2 are ROCK1 and/or ROCK2 inhibitors.  Since the claims require the use of the compounds delineated in claim 2 to modulate the activity of ROCK1 and/or ROCK2, and given that no prior art anticipates or renders obvious the particular method of claim 2, claims 2-20 are therefore allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Claims 2-20 (renumbered 1-19) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/08/2022